400 U.S. 1207
91 S.Ct. 7
27 L.Ed.2d 29
DEXTER et al.v.SCHRUNK et al.
No. _____.
Supreme Court of the United States
August 29, 1970

Application for a restraining order.
Mr. Justice DOUGLAS, Circuit Justice.


1
Under Dombrowski Pfister, 380 U.S. 479, 85 S.Ct. 1116, 14 L.Ed.2d 22, applicants make out a strong case for federal protection of their First Amendment rights. But Dombrowski, a five-to-two decision decided in 1965, is up for reexamination in cases set for reargument this fall. If the present case were before the Conference, I am confident it would be held pending the cases to be reargued. Hence, as Circuit Justice, I do not feel warranted in taking action contrary to what I feel the Conference would do. Accordingly, I deny the restraining order requested.